ON RETURN TO REMAND
McMILLAN, Judge.
Prior report: Ala.Cr.App., 554 So.2d 1137.
This cause was remanded for another sentencing hearing, with orders for the trial court to allow the State to introduce corrected copies of two foreign convictions, because the appellant was clearly on notice of their existence. Another sentencing hearing was held wherein the State was allowed to introduce certified copies of four previous convictions, one of which was not considered for sentencing purposes, as it set forth the underlying offense which was part of the indictment and conviction for the escape in the first degree. The trial court then sentenced the appellant to life in the penitentiary. The sentence is to be served concurrently with the time that the appellant was ordered to serve in two other cases, “as with all other sentences which the [appellant] has and is serving time.” The trial court properly sentenced the appellant and, therefore, this matter is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.